Argued April 22, 1924.
The sole question raised by the record is whether the court below was guilty of an abuse of discretion in granting a new trial. The appellate court will not reverse in *Page 188 
such a case unless the abuse is clear: Hess v. Gusdorff, 274 Pa. 123; McCloskey v. Peterson Motors, Inc., 80 Pa. Super. 132. The reason for the action of the learned trial judge, as stated in his opinion, was that the verdict was so strikingly against the weight of the evidence that it would be shocking to the judicial conscience to permit it to stand. Under all our decisions and those of the Supreme Court such a verdict may not stand. See Maloy v. Rosenbaum Company, 260 Pa. 466, 472. Our examination of the evidence convinces us that the granting of a new trial was a proper exercise of discretion.
The order of the court is affirmed.